 

 

 

 

USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

 

 

 

SOUTHERN DISTRICT OF NEW YORK DOC #: .
X DATE FILED: TL Ve

MIGUEL RIOS, individually and on behalf of others

 

 

 

A £

 

similarly situated,

Plaintiffs,
ORDER

-against-

19-CV-7146 (PAE)(KNF)

GASTRO BAR & RESTAURANT CORP.,

C/O TRYP HOTEL, EROS MANAGEMENT AND
REALTY, LLC D/B/A TRYP HOTEL NYC AND
JOHN SHARMA,

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

A conference was held with counsel to the respective parties on November 19, 2019. As

a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

l.

all discovery, of whatever nature, be initiated so as to be completed on or before
May 19, 2020;

the last date on which to amend pleadings will be January 3, 2020;

the last date on which to join additional parties will be January 3, 2020;

a telephonic status conference will be held with the parties on April 21, 2020, at
10:30 a.m. The parties shall participate in the conference by calling

(888) 557-8511 and then entering access code 4862532;

any dispositive motion shall be served and filed on or before June 22, 2020;

the response to any such motion and any reply are to be made in accordance with
Local Civil Rule 6.lof this court;

if no dispositive motion is made, the parties shall submit their joint pretrial order

to the court on or before June 22, 2020. That document must conform to the
Ta en are nett ne RI OL

 

requirements for such an order that are found in the Individual Rules of Practice
of the assigned district judge; and

8. the parties shall submit to the Court a joint writing containing three dates on
which all parties are available to participate in a settlement conference.

Dated: New York, New York SO ORDERED:
November 21 2019
(Cem. “hat hecnces, <b
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
